                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION



D’ANDRE M. ALEXANDER,                           4:16-cv-12069


                 Plaintiff,
                                        HON. TERRENCE G. BERG
      v.

ANN HOFFMAN, et al.                   ORDER ON PLAINTIFF’S AND
                                       DEFENDANTS’ MOTIONS IN
                 Defendants.
                                              LIMINE


     Presently before the Court are two omnibus motions in limine filed

in advance of the September 24, 2019 trial of this matter. Plaintiff

through his motion in limine seeks to exclude evidence of his criminal

history, prison disciplinary record, and litigation history. Defendants

Ann Hoffman and Scotty Freed in turn ask to exclude evidence relating

to Plaintiff’s previously dismissed claims, alleged comments by Deputy

Warden O’Bell T. Winn, previously a defendant in this lawsuit, and

evidence related to alleged violations of Michigan Department of

Corrections (“MDOC”) policy. For the reasons stated in open court during

the final pretrial conference that took place on September 19, 2019, and

as described below, Plaintiff’s motion in limine (ECF No. 86) will be
granted in part and denied in part, and Defendants’ motion (ECF No. 95)

granted in part and denied in part.
        A. Plaintiff’s criminal history
     Plaintiff asserts that evidence of his past criminal convictions and

prison disciplinary record should be largely excluded at trial because

such evidence has no probative value and is likely to cause him prejudice.

Defendants have not opposed Plaintiff’s motion. Moreover, during the

final pretrial conference in this matter, the parties explicitly agreed that

any evidence or argument relating to the facts and circumstances of

Plaintiff’s crimes should be excluded at trial. Plaintiff has expressed the

intention to refer to the fact of his conviction and the type of crime during

his opening statement. Defendant has no objection to this limited

reference. The parties may therefore reference the fact that Plaintiff has

been convicted of the offenses for which he is currently incarcerated but

may not refer to the underlying facts concerning those offenses.
        B. Plaintiff’s disciplinary record

     Plaintiff next seeks to exclude evidence of his institutional

disciplinary history. Defendants opposed this request at the final pretrial

conference. Because Plaintiff’s remaining claims are inextricable from

certain grievances he filed while incarcerated at the Saginaw

Correctional Facility, and from a misconduct hearing that resulted in

disciplinary action against him, the Court will permit introduction of that

evidence of his past grievances and disciplinary history which is relevant

to assessing his remaining claims. Other past grievances or disciplinary
history that are unrelated to the facts and claims at issue in this case will

                                     2
be excluded at trial because they are not relevant and more prejudicial

than probative.

        C. Plaintiff’s litigation history
     Plaintiff further seeks to exclude evidence related to other lawsuits

he has filed because he believes such evidence is irrelevant and has no

probative value. Defendants argue that evidence of Plaintiff’s past and

subsequent lawsuits should be admitted at trial to demonstrate that he

is litigious. The Court finds that any lawsuits Plaintiff has filed other

than the instant action are irrelevant to evaluating his current claims. It
will accordingly exclude evidence of Plaintiff’s past and subsequent

litigation with the caveat that statements Plaintiff or any witnesses have

made in past lawsuits may be considered relevant if they appear
inconsistent with statements made by those individuals during their

testimony in this case.

        D. Reference to previously dismissed claims
     Defendants seek to exclude testimony about claims originally

asserted by Plaintiff that have since been dismissed. Plaintiff generally

does not object. On the recommendation of Magistrate Judge Mona

Majzoub, this Court indeed dismissed several of Plaintiff’s claims,

including for civil conspiracy and retaliatory transfer. See ECF No. 64
(Sep. 27, 2018 Report and Recommendation); ECF No. 72 (Mar. 25, 2019

Order). Evidence relating only to those previously dismissed claims has

minimal probative value and if introduced would create a significant risk

                                    3
of creating undue delay and wasted time at trial. See Moore v. Bannon,

No. 10-12801, 2012 WL 2154274, at *7 (E.D. Mich. June 13, 2012).

Accordingly, evidence relating only to previously dismissed claims will be

excluded on relevance grounds to avoid undue delay and wasting time—

with the exception that the parties may introduce evidence relevant to

Plaintiff’s transfer to Kinross Correctional Facility to the extent it is

relevant to proving his alleged damages.

        E. Comments by Deputy Warden O’Bell T. Winn

     Defendants next seek to bar evidence about comments by a former

defendant in this case, Deputy Warden O’Bell T. Winn. ECF No. 95,
PageID.745–46. Specifically, Defendants seek to bar reference to Winn’s

alleged comment that Plaintiff “brought this shit on himself.” Id.

Defendants contend that “whether Winn said what [P]laintiff alleges he
said has no tendency to make a fact in either of the two remaining claims

more or less probable than it would be without this evidence.” Id. at

PageID.746. Plaintiff has no objection to exclusion of this evidence at

trial. The Court agrees evidence of the referenced comments by

previously dismissed defendant Winn lacks probative value and should

be excluded.
        F. Reference to alleged violation of MDOC policies

     Finally, Defendants argue that evidence relating to various prison

officials’ alleged violations of MDOC policies should be excluded as
irrelevant. The Court finds that evidence of general violations of MDOC

                                    4
policy not directly connected to Plaintiff’s remaining claims is likely

irrelevant and should be excluded at trial. But evidence of violations of

MDOC policy that have a tendency to make a fact of consequence to

Plaintiff’s claims more or less probable may be relevant and admissible.

The Court will reexamine relevance of this type of evidence during trial.

                             CONCLUSION

        “A ruling on a motion in limine is no more than a preliminary, or

advisory, opinion that falls entirely within the discretion of the district

court.” United States v. Yannott, 42 F.3d 999, 1007 (6th Cir. 1994). The
Court at this juncture GRANTS IN PART and DENIES IN PART

Plaintiff’s motion in limine (ECF No. 86) and GRANTS IN PART and

DENIES IN PART Defendants’ motion in limine (ECF No. 95). The
Court may revisit or expand upon these evidentiary rulings at a later

date.


Dated: September 24, 2019      s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE



                          Certificate of Service
      I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on September 24, 2019.
                              s/A. Chubb
                              Case Manager

                                     5
